MEMORANDUM **
Respondent’s motion to dismiss this petition for review in part and for summary disposition in part is granted. Respondent’s motion to dismiss this petition for review for lack of jurisdiction as to petitioner Adolfo Urrutia Bonilla is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Fernandez v. Gonzales, 439 F.3d 592 (9th Cir.2006); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). The petition for review is dismissed for lack of jurisdiction as to petitioner Adolfo Urrutia Bonilla, Agency No. A79-523-621.
Respondent’s motion for summary disposition as to petitioners Sara Guzman Morales and Rosario Elizabeth Urrutia Guzman is granted because the questions raised by this petition for review as to these two petitioners are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Petitioner Sara Guzman Morales, Agency No. A79-523-653, is ineligible for cancellation of removal because she lacks 10 years continuous physical presence under the statute. See 8 U.S.C. § 1229b(b)(1)(A) (requiring alien to show that she “has been physically present in the United States for a continuous period of not less than 10 years immediately preceding the date of such application”).
Petitioner Rosario Elizabeth Urrutia Guzman, Agency No. A79-523-654, is ineligible for cancellation of removal because she lacks a qualifying relative under the statute. See 8 U.S.C. § 1229b(b)(l)(D) (requiring alien to show that “removal would result in exceptional and extremely unusual hardship to the alien’s spouse, parent, or child, who is a citizen of the United States or an alien lawfully admitted for permanent residence”); Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002) (denying cancellation of removal where alien lacked a qualifying relative under the statute).
Accordingly, this petition for review is denied as to petitioners Sara Guzman Morales, Agency No. A79-523-653, and Rosario Elizabeth Urrutia Guzman, Agency No. A79-523-654.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
DISMISSED IN PART AND DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.